Citation Nr: 0126538	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  94-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1953 to 
November 1955, and from August 1963 to November 1983.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a  rating decision issued in September 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied an increased 
(compensable) rating for service-connected hemorrhoids.  The 
veteran entered notice of disagreement with this decision in 
November 1992; the RO issued a statement of the case in 
February 1993; through his representative's VA Form 646 the 
veteran entered a substantive appeal, which was received in 
September 1993.  A December 1996 rating decision during the 
appeal granted the currently assigned 10 percent rating for 
hemorrhoids, effective from the date of claim for increase in 
March 1992. 

In January 1996 and November 1997, the Board remanded this 
issue to the RO for the purpose of conducting a VA 
compensation examination of the veteran's hemorrhoids.  A VA 
rectal and anus examination was conducted in April 2000.  The 
case was returned to the Board for further appellate 
determination. 


FINDINGS OF FACT

1.  All evidence necessary for resolution of the claim for 
increased rating for hemorrhoids has been obtained.

2.  The veteran's large internal hemorrhoids and external 
hemorrhoids are manifested by recurrent prolapse, bleeding, 
burning, itching, and tenesmus, status post hemorrhoidectomy, 
fistulectomy, and multiple banding procedures; his 
hemorrhoids are not manifested by persistent bleeding with 
secondary anemia, or fissures.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.114, Diagnostic Code 7336 (2000); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this veteran's case, the requirements of 
the Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  A VA rectum and anus examination 
was conducted in April 2000.  The rating decisions, statement 
of the case, supplemental statements of the case, and Board 
remands informed the veteran of what was required to 
substantiate a claim for increased rating for hemorrhoids.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence which might 
be relevant to the veteran's claim, and the veteran has not 
identified any additional treatment records or other evidence 
which has not been obtained.  Accordingly, no further notice 
to the veteran or assistance in acquiring additional evidence 
is required by the new statute and regulations.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two ratings should be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
hemorrhoids at issue here, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the disability at issue.  Where 
entitlement to compensation has already been established and 
an increase in the assigned rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Diagnostic Code 7336 provides that for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  Where there is persistent bleeding and with 
secondary anemia, or with fissures, a 20 percent rating is 
warranted.  38 C.F.R. § 4.114.

In this veteran's case, service connection for external 
hemorrhoids was established effective from December 1983.  A 
noncompensable rating was in effect from December 1993 until 
March 1992, with a 10 percent rating in effect since then.  
In March 1992, the veteran filed for an increased rating.

Through his representative, the veteran contends that a 
higher rating than 10 percent for hemorrhoids is warranted 
because the "symptomatology associated with the service[-
]connected hemorrhoids presents a greater degree of 
impairment than the currently assigned evaluation would 
indicate" in accordance with 38 C.F.R. § 4.3 and 38 C.F.R. 
§ 4.7.  The veteran wrote generally that, despite numerous 
operations, his disability had not improved but seemed to 
have worsened.

The evidence reflects that a pancolonoscopy in October 1990 
noted some internal hemorrhoids which the private physician, 
William Zingarelli, M.D., "was sure were causing the 
bleeding."  No mass lesions or bleeding areas were noted 
during this procedure.  Clinical findings at this time were 
mild internal hemorrhoids.

A VA examination in April 1992 noted external hemorrhoidal 
tags.  At that examination, the veteran reported that he took 
Metamucil for his hemorrhoids, he had last experienced 
hemorrhoid problems the previous October, and he did not 
currently have much problem at all.  

A February 1995 private report of operation reflects 
preoperative diagnoses which included rectal bleeding, that a 
pancolonoscopy was conducted, and postoperative diagnoses 
which included hemorrhoids.  The report included the 
physician's findings of no bleeding sites, but "a fairly 
significant case of hemorrhoids, not protruding."  

A sigmoidoscopy in July 1996 revealed large internal 
hemorrhoids with no bleeding at the site.  The diagnostic 
impression was internal hemorrhoids from 2 to 3 centimeters 
and located in the rectum at 2, 6, and 7 o'clock, with no 
bleeding or complications.  

A private hospitalization report in November 1999 reflects 
that the veteran underwent a pancolonoscopy with hemorrhoid 
banding times three for three large internal hemorrhoids.  
Treatment of external hemorrhoids was by Wydase injection.  
Postoperative diagnosis was internal and external 
hemorrhoids.  

At an April 2000 VA compensation examination, the veteran 
reported a history which included the onset of hemorrhoid 
symptoms in 1973, hemorrhoidectomy in 1973, with subsequent 
symptoms recurring a year later, symptomatic hemorrhoids in 
1979 which were controlled until about 1980 when there was 
more bleeding and prolapse.  The history also included a 
banding procedure, and a fistulotomy and fistulectomy in 
1990, with improvements of symptoms following that procedure, 
and underwent a banding procedure in March 2000.  The veteran 
reported that he experienced spot bleeding, itching pain, and 
burning of his hemorrhoids about every 25 days, had a 
prolapse of the hemorrhoids whenever he was constipated, or 
about once a month.  Physical examination revealed two 
nonthrombosed, non-inflamed, palpable hemorrhoids visible at 
the anal orifice, with scarring present from prior surgery, 
but with no fistula, prolapse, ulceration, or bleeding.  The 
assessment was internal and external hemorrhoids with 
recurrent prolapse, bleeding, burning, and tenesmus, status 
post hemorrhoidectomy, fistulectomy, and multiple banding 
procedures. 

After a review of the evidence, the Board finds that the 
veteran's large internal hemorrhoids and external hemorrhoids 
are manifested by recurrent prolapse, bleeding, burning, 
itching, and tenesmus, status post hemorrhoidectomy, 
fistulectomy, and multiple banding procedures.  This 
symptomatology is well encompassed by the currently assigned 
10 percent rating for hemorrhoids under Diagnostic Code 7336, 
which specifically contemplates large or thrombotic 
irreducible hemorrhoids, including with excessive redundant 
tissue, and which frequently recur.  38 C.F.R. § 4.114. 

The veteran's hemorrhoids are not manifested by persistent 
bleeding with secondary anemia, or fissures, as required for 
a 20 percent rating under Diagnostic Code 7336.  38 C.F.R. 
§ 4.114.  In this regard, although the veteran has reported 
experiencing spot bleeding, this was reported to occur about 
once a month.  While this is evidence of recurring bleeding, 
it does not demonstrate "persistent" bleeding.  Recurrent 
bleeding is specifically contemplated by the currently 
assigned 10 percent rating under Diagnostic Code 7336.  For 
these reasons, the Board must find that the schedular 
criteria for a rating in excess of 10 percent for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7336.

The Board has considered the doctrine of benefit of doubt 
with regard to the veteran's claim for increased rating.  
Because the preponderance of the evidence is against the 
veteran's claim, however, there is not an approximate balance 
of positive and negative evidence on the merits to warrant an 
increased rating.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  

Finally, with respect to the assignment of a higher rating on 
an extraschedular basis, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has considered the 
history of the veteran's hemorrhoid disability, the current 
clinical manifestations, and the effect this disability may 
have on the earning capacity of the veteran under 38 C.F.R. 
§§ 4.1 and 4.2, but finds that there has been no showing by 
the veteran that his service-connected hemorrhoids have 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization, and the 
veteran has not even alleged that his hemorrhoids have 
markedly interfered with employment or necessitated frequent 
periods of hospitalization.  The veteran has undergone 
several banding procedures, but these have occurred over a 
period of years, about every five years according to the 
veteran, and which have not been shown to result in 
hospitalization.  In the absence of such factors of marked 
interference with employment or frequent periods of 
hospitalization associated with service-connected 
hemorrhoids, the Board finds that 

the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An appeal for an increased rating in excess of 10 percent for 
hemorrhoids is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

